DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. A data processing apparatus comprising: 
storage circuitry adapted to store data:
input circuitry to receive at least one input to generate an access request to the data, wherein the at least one input comprises a plurality of address bits; and
coding circuitry to perform an translation operation to encode at least some of the plurality of bits based on a value  with a current execution environment to generate a plurality of encoded address bits and an encoded access request to access the data, wherein the encoded access request comprises the plurality of encoded address bits.
28. A method of data processing, comprising:
receiving at least one input to generate an access request to the data, wherein the at least one input comprises a plurality of address bits; and
performing an translation operation to encode at least some of the plurality of bits based on a value  with a current execution environment to generate a plurality of encoded address bits and an encoded access request to access the data, wherein the encoded access request comprises the plurality of encoded address bits.
29.  A data processing apparatus, comprising:
means for storing data;
means for receiving at least one input to generate an access request to the data, wherein the at least one input comprises a plurality of address bits; and
 at least some of the plurality of bits based on a value  with a current execution environment to generate a plurality of encoded address bits and an encoded access request to access the data, wherein the encoded access request comprises the plurality of encoded address bits.
---End Examiner’s Amendment---
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
Response to Arguments
Applicant’s remarks filed on 02/16/2021 have been fully considered, therefore, see the office action below. 
The examiner will address all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1 – 29 are pending in the instant application. 
Double Patenting
Regarding claim[s] 1, 21, 23, 24, 28 previously under the provisional non – statutory obvious type double patenting rejection, unpatentable over claim[s] 1, 9 – 11, 29 of previously pending co-pending application # 15/825524 [reference application], applicant’s e-terminal disclaimer was filed and approved on 02/16/2021, therefore, the rejection is withdrawn. 
Claim Rejections - 35 USC § 103
Regarding claim[s] 1-3, 6-9, 11, 18, and 28, 29 that were rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. [US PGPUB # 2009/0222645] in view of Adiga et al. [US PGPUB # 2015/0286483], applicant’s claim amendments and the examiner’s amendment herein have been considered, therefore, the rejections are withdrawn. 
Regarding claim[s] 4, 5, 15 -17 that were rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. [US PGPUB # 2009/0222645] in view of Adiga et al. [US 
Regarding claim[s] 10, 21 - 23, 26 that were rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. [US PGPUB # 2009/0222645] in view of Adiga et al. [US PGPUB # 2015/0286483] as applied to claim[s] 8 above, and further in view of Grawrock et al. [US PGPUB # 2004/0117318], the rejections are withdrawn.
Regarding claim[s] 12, 13, 14 that were rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. [US PGPUB # 2009/0222645] in view of Adiga et al. [US PGPUB # 2015/0286483] as applied to claim[s] 7 above, and further in view of Stribaek et al. [US PAT #7310706], the rejections are withdrawn.
Regarding claim[s] 19, 25 that were rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. [US PGPUB # 2009/0222645] in view of Adiga et al. [US PGPUB # 2015/0286483] as applied to claim[s] 18 above, and further in view of Selleck [US PGPUB #2019/0065782], the rejections are withdrawn. 
Regarding claim[s] 20 that were rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. [US PGPUB # 2009/0222645] in view of Adiga et al. [US PGPUB # 2015/0286483] as applied to claim[s] 18 above, and further in view of Lee et al. [US PGPUB# 2001/0021974], the rejection is withdrawn.
Regarding claim[s] 24 that was rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. [US PGPUB # 2009/0222645] in view of Adiga et al. [US PGPUB # 2015/0286483] and Grawrock et al. [US PGPUB # 2004/0117318] as applied 
Regarding claim[s] 27 that was rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. [US PGPUB # 2009/0222645] in view of Adiga et al. [US PGPUB # 2015/0286483] and Grawrock et al. [US PGPUB # 2004/0117318] as applied to claim[s] 26 above, and further in view of Cohen et al. [US PGPUB # 2003/0152235], the rejection is withdrawn. 
Allowable Subject Matter
Claim[s] 1 – 29 are allowed.
Applicant’s remarks and claim amendments submitted on 02/16/2021 for application number 16/149297 and the examiners amendment herein have been considered and are persuasive. Therefore, the previously filed claim rejections and objections, if any, have been withdrawn above. 
The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded at time of search for the claimed invention. The yielded prior arts do not teach the claimed invention, but are in the general field of technology to which protection is sought by applicant:
Orino et al. [US PGPUB # 2004/0181682], who generally does teach a processor operable in a first domain and a second domain, the processor comprising: monitoring logic operable to monitor the processor and capture diagnostic data; a storage element operable to contain at least one control parameter; control logic operable to control the monitoring logic in dependence on the at least one control parameter and the domain in which the processor is operating, to suppress capturing of diagnostic data relating to 
Maurice et al. [US PGPUB # 2016/0117246], who generally does teach a single multicore processor having inclusive cache includes using a cache-based covert channel. A message bit in a first machine is interpreted as a lowest level cache flush. The cache flush in the first machine clears a L1 level cache in the second machine because of the inclusiveness property of the multicore processor cache. The second machine reads its cache and records access time. If the access time is long, then the cache was previously cleared and a logical 1 was sent by the first machine. A short access time is interpreted as a logical 0 by the second machine. By sending many bits, a message can be sent from the first virtual machine to the second virtual machine via the cache-based covert channel without using non-cache memory as a covert channel.
Dieffenderfer et al. [US PGPUB # 20060149981], who generally does teach a pipelined processor, a pre-decoder in advance of an instruction cache calculates the branch target address (BTA) of PC-relative and absolute address branch instructions. The pre-decoder compares the BTA with the branch instruction address (BIA) to determine whether the target and instruction are in the same memory page. A branch target same page (BTSP) bit indicating this is written to the cache and associated with the instruction. When the branch is executed and evaluated as taken, a TLB access to check permission attributes for the BTA is suppressed if the BTA is in the same page as the BIA, as indicated by the BTSP bit. This reduces power consumption as the TLB access is suppressed and the BTA/BIA comparison is only performed once, when the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434